



COURT OF APPEAL FOR ONTARIO

CITATION: Prince v. Capital One Bank (Canada Branch), 2018
    ONCA 829

DATE: 20181015

DOCKET: C64767

Hourigan, Miller and Trotter JJ.A.

BETWEEN

Igbinedion Odion Prince

Plaintiff

(Appellant)

and

Sonny Singh (Owner of Universal Rent-A-Car Inc.),
    Universal Rent-A-Car Inc.,
Capital One Bank (Canada Branch)
and American
    Bankers Insurance Company of Florida

Defendants

(Respondent)

Igbinedion Odion Prince, representing himself

Christina Wadsworth, for the respondent

Heard: October 5, 2018

On appeal from the judgment of Justice Markus Koehnen of
    the Superior Court of Justice, dated December 1, 2017.

APPEAL BOOK ENDORSEMENT

[1]

The appellant appeals from the order of the motion judge dismissing his
    claim against the respondent. The dispute arises from amounts billed to the
    appellants credit card that he submits were unauthorized.

[2]

We see no basis to interfere with the motion judges order.

[3]

The appellant complains that the first affidavit filed by the respondent
    was inaccurate regarding credit agency collections on his account. That is
    true, but the error was corrected in a second affidavit filed by the
    respondent, which was before the motion judge. Therefore, the error had no
    material impact on the motion judges analysis.

[4]

At the initial return of the motion, the appellant raised for the first
    time two new charges on his credit card. The motion judge adjourned the motion
    to permit him to adduce evidence regarding those charges. On the return of the
    motion he failed to do so. In the circumstances, the motion judge did not err
    in dismissing these allegations, nor do we see any error in the motion judges
    dismissal of the appellants other claims.

[5]

With respect to the cost order below, the appellant failed to seek leave
    to appeal that order as he was required to do under the Rules. In any event, we
    see no error in the motion judges cost order and would accordingly not grant
    leave to appeal.

[6]

The appeal is dismissed. The appellant shall pay the respondent, Capital
    Ones, costs of the appeal in the all-inclusive sum of $3,500.


